This is an appeal from a conviction for driving an automobile upon a public highway while intoxicated; the penalty, a fine of $50.00.
Only one question is presented for review, which complains of the overruling of an application for continuance.
The application was fatally defective for the want of diligence, because, upon its face, it shows no application was made for process for the witness and none issued.
The law furnishes an accused the right of process to secure the attendance of witnesses. An accused who fails to exercise that right or to rely upon matters outside the law to excuse the failure to comply therewith, must suffer the consequences.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 29